                                                                          FED
                IN THE UNITED STATES DISTRICT COURT                        NOV 2 1 2019
                    FOR THE DISTRICT OF MONTANA                         Cle~. U.S District Court
                         MISSOULA DIVISION                                D1stnct Of Montana
                                                                               Missoula




 HELENA HUNTERS AND
 ANGLERS ASSOCIATION, and                        CV 19-47-M-DLC
 MONTANA WILDLIFE
 FEDERATION,                                     (Consolidated with Case No.
              Plaintiffs, and                    CV 19-106-M-DLC)

 ALLIANCE FOR THE WILD
 ROCKIES, and NATIVE                              ORDER
 ECOSYSTEM COUNCIL

              Consolidated Plaintiffs,

        vs.

 LEANNE MARTEN, in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

              Federal Defendants, and

 STATE OF MONTANA, and
 MONTANA BICYCLE GUILD

              Defendant-Intervenors.

      Before the Court is Plaintiff Helena Hunters and Anglers Association's

("Helena Hunters") Unopposed Motion for Clarification Regarding Scheduling

Order. (Doc. 69.) Helena Hunters seeks clarification on whether the Court's

Scheduling Order (Doc. 9), which adopted the parties proposed briefing schedule

                                         -1-
and request for additional words, also adopted the parties request to forgo citation

to a separately filed statement of undisputed facts. (Doc. 69 at 2-3.) The Court

recognizes that the parties made this additional request in their Stipulation and

Joint Motion for Entry of a Scheduling Order (Doc. 8) and the Court's subsequent

Order (Doc. 9) was silent on this issue, leading to the present confusion: Helena

Hunters has filed its motion for summary judgment without a separately filed

statement of undisputed facts as required by the local rules. (See Doc. 55.)

Whereas Plaintiff Alliance for the Wild Rockies and Native Ecosystems Council,

Federal Defendants, and Defendant-Intervenor Montana Bicycle Guild have each

filed their respective motions for summary judgment with separately filed

statements of undisputed facts. (Docs. 43, 44; 63, 64; 66, 67.)

      Consistent with its typical practice and the local rules, the Court will require

a statement of undisputed facts. Because the Court appreciates the confusion on

this point, it will allow Helena Hunters to file such a statement along with its

combined response and reply on December 20, 2019, allowing the other parties to

file a statement of disputed facts with their final reply brief on January 17, 2020.

      Accordingly, IT IS ORDERED that Helena Hunters' Unopposed Motion for

Clarification Regarding Scheduling Order is (Doc. 69) GRANTED. The Court

clarifies that it does require a statement of undisputed facts with the parties'




                                          -2-
respective motions for summary judgment. Helena Hunters shall have through

December 20, 2019 to file its statement.

      DATED this    2..t4f:' day ofNovember, 2019.




                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                           -3-
